Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Status of Claims
Claims 1, 4-20 are pending.  Claims 1, 4-7 and 15-20 are presented for this examination.  Claims 8-14 are withdrawn.  Claim 1 is amended.  
Status of Previous rejections
All art rejections are withdrawn from previous office action of 08/27/2020 in view of amendment of claim 1.
A new ground of rejection is made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP’395 (JPS59120395).
As for claim 1, it is noted instant claim is amended to require welding cold crack sensitivity index formula. 
 JP’395 discloses a steel wire for gas shielded arc welding (paragraph [0001] line 1, Page 1 of Detailed Description) comprising broad range compositions of C, Si, Mn, Mo, Ti and B overlapping compositions as illustrated in Table 1 below.   Narrow ranges of Cu, Cr and Ni based on Inventive Examples in Table 1 is Cu 0.1-0.28, Cr 0.05-0.35% and Ni 0.02-2.71%.
Table 1
Element
Applicant
(weight %)
JP’395 et al.
(weight %)
Overlap
(weight %)
C
0.06-0.12
0.01-0.09
0.06-0.09
Si
0.55-0.8
0.3-5
0.55-0.8
Mn
1.6-1.95
1.95-5
1.95
Cu
0-0.2
0.1-0.28
0.1-0.2
Cr
0.1-0.35
0.05-0.35
0.1-0.35
Mo
0.1-0.5
0.01-1
0.1-0.5
Ni
1.00-1.6
0.02-2.71
1.00-1.6

0.01-0.2
0.1-5
0.1-0.2
B
0.003-0.006
0.0003-0.1
0.003-0.006


Since JP’395 does not disclose other required element other than cited element illustrated in Table 1 above, JP’395’s gas shielded welding wire meets instant claimed “consisting of”.
Regarding presently claimed Cr+Mo and Cr+Cu relationship, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, due to broad range of overlapping Cr, Mo and Cu, instant Cr+Mo and Cr+Cu relationships are expected.  In addition, Table 1 inventive Example No 1 has Cr+Mo=0.5% and Cr+Cu=0.19%, hence meeting instant claimed Cr+Cu and Cr+Mo relationship.
Regarding amended welding cold crack sensitivity index formula, absent minimum and maximum values of the index formula, instant claimed formula has no patentable distinction over prior art.
Regarding presently claimed YS and TS of formed weld metal, it is intended use and functional limitation.  The fact JP’395 discloses broad range of formed weld metal having high TS of 80-140 Kg/mmf2 (Page 2 paragraph 2 line 13) which is equivalent to 784-1372 MP meets fully capable of forming weld metal having claimed YS and TS because welding wire compositions directly contributes to the properties of the weld metal.
As for claim 4, instant claimed “the interpass temperature is controlled between 100-165° C, the weld heat input is controlled at 8-13 kJ/cm, and the microstructure of the weld metal formed from the superhigh strength gas shielded welding wire is martensite+bainite are directed to intend use and/or functional language. JP’395 discloses all of the chemical compositions of the welding wire in similar recited ranges of claim 1 and would produce the recited weld metal formed by the welding wire under the same gas shield welding conditions used by the applicant and therefore fully discloses the recited claim limitations.
As for claim 5-7, instant claimed limitations are directed to intend use and/or functional language.  Hence, they are rejected for the same reason set forth in rejection of claim 4 above.
As for claim 15, the fact JP’395 discloses P, S and O are contagious impurities meets instant claimed impurities.
As for claim 16, JP’395 discloses P<=0.015%. (Abstract line 6)
As for claim 17, JP’395 discloses S<=0.012%.(Abstract line 6)
As for claim 18, JP’395 discloses Al 0.001-0.5%.(Abstract line 7)
As for claim 19, JP’395 discloses N 0.001-0.009. (Abstract line 8)
As for claim 20, the fact JP’395 does not disclose H meets instant claimed H<=0.0002%,
Response to Argument

In response to applicant’s argument that element B also contributes to the welding cold crack sensitivity and if the amount of element B is too high the weld wire will be highly sensitive to cold crack, argument is not persuasive because instant claim 1 does not require minimum or maximum value of the welding cold crack sensitivity index due to effect of element B.  Hence, absent minimum and maximum value of such index, applicant’s assertion lacks support.
In response to applicant’s argument that upper limit B is recited to avoid brittleness and cold crack and lower limit B is recited to inhibit the nucleation and growth of proeutectoid ferrite and strengthen the grain boundary, argument is not readily apparent to the scope of claim 1 which merely recites B range.    Second,  the described effect is directly related to original B range 0.0005-0.006 according to instant application PGPUB paragraph [0028], not the claimed 0.003-0.006% recited in claim 1.  In other words, instant claim 1 recited B range is a further narrower range of original claimed B range 0.0005-0.006%.   However, absent criticality of claimed B 0.003-0.006%, prima facie case of obviousness is maintained.
In response to argument that JP’395 teaches a much higher range of B than claimed B element,  it should be noted according to MPEP 2123 I  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) Also according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such 
In response to argument that only example in JP’395 shows B is 0.0015 which is outside the claimed B range, it should be noted JP’395’s B=0.0015 is close to applicant’s own Inventive Example 3 (Table 1) which has B 0.0016%.  Hence, absent criticality of claimed B 0.003-0.006%, prima facie case of obviousness is maintained.
Applicant is invited to submit 132 Declaration demonstrating criticality of claimed B 0.003-0.006%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/JENNY R WU/Primary Examiner, Art Unit 1733